Memorandum: On appeal from a judgment convicting him, upon his plea of guilty, of rape in the first degree (Penal Law § 130.35 [2]), defendant contends that the presentence report should be amended because, according to defendant, it contains inaccurate assertions and unsupported speculation that “are likely to prejudice [defendant] for years to come” (see generally People v Harrington, 3 AD3d 737, 739 [2004]). Defendant failed to preserve that contention for our review, and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). The sentence is not unduly harsh or severe. Present — Centra, J.E, Peradotto, Green and Pine, JJ.